

117 HR 1986 IH: Federal Bird Safe Buildings Act of 2021
U.S. House of Representatives
2021-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1986IN THE HOUSE OF REPRESENTATIVESMarch 17, 2021Mr. Quigley (for himself and Mr. Griffith) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 40, United States Code, to direct the Administrator of General Services to incorporate practices and strategies to reduce bird fatality resulting from collisions with certain public buildings, and for other purposes.1.Short titleThis Act may be cited as the Federal Bird Safe Buildings Act of 2021.2.Use of bird-safe features, practices, and strategies in public buildings(a)In generalChapter 33 of title 40, United States Code, is amended by adding at the end the following:3319.Use of bird-safe features, practices, and strategies in public buildings(a)Construction, alteration, and acquisition of public buildingsThe Administrator of General Services shall incorporate, to the extent practicable, features, practices, and strategies to reduce bird fatality resulting from collisions with public buildings for each public building—(1)constructed;(2)acquired; or(3)of which more than 50 percent of the facade is substantially altered (in the opinion of the Commissioner of Public Buildings).(b)Design guideThe Administrator shall develop a design guide to carry out subsection (a) that includes the following:(1)Features for reducing bird fatality resulting from collisions with public buildings throughout all construction phases, taking into account the number of each such bird fatality that occurs at different types of public buildings.(2)Methods and strategies for reducing bird fatality resulting from collisions with public buildings during the operation and maintenance of such buildings, including installing interior, exterior, and site lighting.(3)Best practices for reducing bird fatality resulting from collisions with public buildings, including—(A)a description of the reasons for adopting such practices; and(B)an explanation for the omission of a best practice identified pursuant to subsection (c).(c)Identifying best practicesTo carry out subsection (b)(3), the Administrator may identify best practices for reducing bird fatality resulting from collisions with public buildings, including best practices recommended by—(1)Federal agencies with expertise in bird conservation;(2)nongovernmental organizations with expertise in bird conservation; and(3)representatives of green building certification systems.(d)Dissemination of design guideThe Administrator shall disseminate the design guide developed pursuant to subsection (b) to all Federal agencies, subagencies, and departments with independent leasing authority from the Administrator.(e)Update to design guideThe Administrator shall, on a regular basis, update the design guide developed pursuant to subsection (b) with respect to the priorities of the Administrator for reducing bird fatality resulting from collisions with public buildings.(f)Exempt buildingsThis section shall not apply to—(1)any building or site listed, or eligible for listing, on the National Register of Historic Places;(2)the White House and the grounds of the White House;(3)the Supreme Court building and the grounds of the Supreme Court; or(4)the United States Capitol and any building on the grounds of the Capitol.(g)CertificationNot later than October 1 of each fiscal year, the Administrator, acting through the Commissioner, shall certify to Congress that the Administrator uses the design guide developed pursuant to subsection (b) for each public building described in subsection (a).(h)ReportNot later than October 1 of each fiscal year, the Administrator shall submit to Congress a report that includes— (1)the certification under subsection (g); and(2)to the extent practicable, the number of each such bird fatality that occurred as a result of a collision with the public buildings occupied by the respective head of each Federal agency..(b)Clerical amendmentThe table of sections at the beginning of chapter 33 of title 40, United States Code, is amended by adding at the end the following new item:3319. Use of bird-safe features, practices, and strategies in public buildings..